DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed February 24, 2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on February 24, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent 10,578,293 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 16-35 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 16-26 are allowable over the prior art because Claim 16 sets forth a light source cooling body comprising a hollow space comprising an evaporator and a condenser, a portion of the hollow space is tubular shaped, the hollow space further comprising a wick, an interface area arranged to thermally couple a light source, the interface area being an outer area of the light source cooling body, the light source cooling body being a planar body of thermally conductive material, wherein the interface area comprises a protrusion protruding perpendicularly from the planar body, the protrusion having a flat surface facing away from the light source cooling body, wherein the hollow space forms a non-
Claims 27 and 28 are allowable over the prior art because Claim 27 sets forth a method of manufacturing a light source cooling body comprising receiving a three dimensional model of a light source cooling body that comprises a hollow space comprising an evaporator and a condenser, at least a portion of the hollow space is tubular shaped, the hollow space further comprising a wick for transporting the cooling material, an interface area being arranged to thermally couple a light source , the light source cooling body being a planar body of thermally conductive material wherein the hollow space is formed within the planar body, the interface area comprising a protrusion protruding perpendicularly from the planar body, the protrusion having a flat surface facing away from the light source cooling body and being thermally coupled to the light source, the hollow space forms a non-loop heat pipe.  This combination of limitations was not shown or suggested by the prior art.
Claims 29-35 are allowable over the prior art because Claim 29 sets forth an apparatus comprising a light source body, a non-loop heat pipe within the light source cooling body comprising an evaporator and a condenser, the non-loop heat pipe configured to hold a cooling material partially in a gaseous phase and partially in a liquid phase; an interface area arranged to thermally couple a light source, the interface area being an outer area of the light source cooling body, a wick that extends from the condenser into the evaporator to transport the cooling material, wherein the interface area comprises a protrusion protruding perpendicularly from the body, the protrusion having a flat surface facing away from the light source cooling body, wherein the flat surface is configured to thermally couple with a surface of the light source, the light . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/PEGGY A NEILS/Primary Examiner, Art Unit 2875